Title: Remission for Thomas Newlin, 29 June 1815
From: Madison, James
To: 


                    
                        [29 June 1815]
                    
                    Whereas it has been represented to me that a certain vessel called “The Little George Eyre,” belonging to a certain Thomas Newlin, formerly of New Castle, in the State of Delaware, and now of Phila in the state of Pennsa, did, in October 1809, arrive at the port of New Castle, in the said State of Delaware, with a Cargo of Coffee, the growth and produce of the Island of St. Domingo, from Port au Prince, in said Island, whereby a Breach of the act of Congress, passed on the first of March 1809, entitled “An act to interdict the Commercial Intercourse between the U S and Great Britain & France & their dependencies, & for other purposes” was committed; and Information thereof having been filed in the District Court of the U S for the Delaware District, the said vessel, with her tackel & apparel, was adjudged by the sd Court to be duly forfeited to the US; and whereas it has been made satisfactorily to appear to me, that the said forfeiture was incurred without any fraudulent or wilful design on the part of the said Newlin to violate any law of the United States: Now therefore be it known that I, James Madison, President of the US, in consideration of the premises, & for other good causes me thereunto moving, have determined to remit, and I do hereby remit the forfeiture aforesaid, willing

& requiring moreover that all Judicial proceedings, by reason of the same, be forthwith stayed & discharged.
                    In testimony whereof, I have caused the seal of the US to be hereunto affixed, & signed the same with my Hand at the City of Washington this 29th day of June AD 1815 & of the U S Independence the 39th.
                    
                        
                            James Madison
                        
                    
                